Exhibit COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands, except ratios) Nine Months Ended September 30, 2008 Year Ended December 31 2007 2006 2005 2004 2003 Income before taxes $232,459 $210,631 $176,387 $162,859 $89,518 $36,968 Interest expense $16,444 $17,287 $10,247 $6,048 $2,067 $1,414 Capitalized interest $15,461 $18,104 $ 9,339 - - - Earnings $248,903 $227,918 $186,634 $168,907 $91,585 $38,382 Ratio of earnings to fixed charges 7.8 6.4 9.5 27.9 44.3 27.1 For purposes of this table, “earnings” consists of income before income taxes plus fixed charges and less capitalized interest.“Fixed charges” consists of interest expense and capitalized interest.
